Citation Nr: 9925326	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-00 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia, left knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia, right knee.

3.  Whether the 60 percent evaluation for status post partial 
hemilaminectomy and diskectomy, L4 with degenerative joint 
disease, lumbar spine, was properly reduced to 10 percent.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission

WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and a friend


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In September 1997, the RO denied evaluations in 
excess of 10 percent for chondromalacia of both the left and 
right knees.  In November 1997, the RO decreased the 
evaluation for status post partial hemilaminectomy and 
diskectomy, L4 with degenerative joint disease, lumbar spine, 
from 60 percent to 10 percent, and denied a claim of 
entitlement to individual unemployability.  The veteran, who 
had active service from September 1966 to July 1974, appealed 
those decisions to the BVA and the case was referred to the 
Board for appellate review. 


FINDINGS OF FACT

1.  Chondromalacia, left knee, is manifested by no more than 
slight impairment of the knee, without recurrent subluxation 
or lateral instability. 

2.  Chondromalacia, right knee, is manifested by no more than 
slight impairment of the knee, without recurrent subluxation 
or lateral instability. 

3.  A 60 percent evaluation for status post partial 
hemilaminectomy and diskectomy, L4 with degenerative joint 
disease, lumbar spine, was granted in October 1996.

4.  Only 10 percent of the symptomatology of status post 
partial hemilaminectomy and diskectomy, L4 with degenerative 
joint disease, lumbar spine, is due to service-connected 
chondromalacia of the left and right knees.

5.  The veteran's chondromalacia, right knee, chondromalacia, 
left knee, and status post partial hemilaminectomy and 
diskectomy, L4 with degenerative joint disease, lumbar spine, 
when evaluated in association with his educational attainment 
and occupational experience, are not sufficiently disabling 
as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for chondromalacia, left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.71a, Diagnostic Code 5257 (1998).

2.  The schedular criteria for an evaluation in excess of 10 
percent for chondromalacia, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.71a, Diagnostic Code 5257 (1998).

3.  The criteria for a reduction in the evaluation for status 
post partial hemilaminectomy and diskectomy, L4 with 
degenerative joint disease, lumbar spine, from 60 percent to 
10 percent, have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.105 (e), 3.344, 4.1-4.7, 4.71a, 
Diagnostic Code 5293 (1998).

4.  The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
Part 4, 4.16, 4.18 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented claims which are not
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to those claims.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

I.  Chondromalacia

Service connection for chondromalacia of the knees, 
bilateral, by history, was granted by the RO in November 
1981, and a noncompensable rating assigned, effective July 
1981.  The decision was based on service medical records that 
showed a lengthy history of complaints of a knee condition, 
and on a VA examination report that noted similar complaints, 
as well as objective evidence of slight enlargement of the 
right knee, crepitation and grating of the subpatellar region 
with manipulation of both patellae.  

Based on a VA examination and treatment records showing 
increased pain, minimal swelling and lateral instability, and 
reduced range of motion, all worse in the right knee than in 
the left, the RO, in June 1992, determined that the veteran's 
knee condition should no longer be rated as one disability 
but that each knee should be rated separately.  In addition, 
the RO increased the evaluations for chondromalacia of both 
the right and left knees to 10 percent for each knee, 
effective February 1992.  These evaluations have remained in 
effect to the present date.  

A September 1996 VA examination report noted that the veteran 
complained of bilateral knee pain, with giving away of the 
knees and severe pain with extensive walking or prolonged 
standing.  He asserted that he could only stand for five to 
ten minutes, or walk for up to one-half mile before stopping.  
The examiner observed that the veteran was able to squat but 
was then unable to rise again.  The veteran was able to fully 
extend both knees, with pain on full extension, excruciating 
in the left knee.  The diagnosis was bilateral knee 
osteoarthritis and chronic knee disease/complaints.

VA treatment records from April 1997 noted that the veteran 
had no popping or locking of the knees, minimal crepitus 
bilaterally, and no medio-lateral instability.  He declined 
injections and was not a candidate for surgery.  X-rays 
revealed "minimal" degenerative joint disease.  

The veteran was reexamined in June 1997.  He complained of 
constant bilateral knee pain that limited his ability to 
squat, and anterior knee pain with squatting, prolonged 
walking, and using stairs.  There was no effusion, deformity, 
atrophy or instability, but there was crepitation in the 
patellofemoral joints bilaterally.  The examiner reported 
full range of motion bilaterally.  X-rays revealed severe 
patellofemoral arthritis in the right and left knees, and the 
diagnosis was chondromalacia, right and left knees.  The 
examiner commented further that "this patient has marked 
patellofemoral crepitation that is profound and 
debilitating."

In November 1997, the veteran submitted statements from two 
work colleagues, who worked with the veteran in 1979 and 1982 
respectively, and knew him to have problems with his knees.  
They indicated that they would observe him at work 
complaining about pain in the knees and avoiding walking up 
stairs.  

In April 1998, the veteran testified at his personal hearing 
that he suffered from pain in both knees, worse on the right.  
He denied currently being under any medication for his knees 
and said that anti-inflammatory medications he had been 
prescribed in the past "didn't do any good."  He said that 
his treating physicians had discussed complete knee 
replacements for both knees.  He indicated that his knee 
problems affected his ability to work in his last job.  The 
veteran's wife testified that in the two years she had been 
married to the veteran, his knees had gotten worse.  She 
stated that when the veteran walks, he needs to support 
himself, and that due to his knees and back, she had to help 
him put on his shoes and socks.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, a 20 
percent evaluation is warranted for moderate impairment of 
the knee, with recurrent subluxation or lateral instability, 
and a 10 percent evaluation is warranted for slight 
impairment of the knee, with recurrent subluxation or lateral 
instability.  As there is no medical evidence of recurrent 
subluxation or lateral instability of either knee, the Board 
finds that the preponderance of the evidence indicates that 
there is no more than slight impairment of the veteran's left 
and right knee disabilities.  Accordingly, evaluations in 
excess of 10 percent are not warranted for chondromalacia of 
both the left and right knees, under DC 5257.  

DCs 5260 and 5261 relate to limitation of flexion and 
limitation of extension of the knees, respectively.  However, 
as both VA examination reports indicated that the veteran had 
full range of motion of the knees, neither of these two DCs 
is for application.  Under DC 5003, where there is arthritis 
in a joint, a 10 percent rating is for application when the 
limitation of motion of that joint would otherwise be 
noncompensable under the specific DC for that joint.  The 
plain meaning of the regulation requires that, for the 10 
percent rating to apply, there must be: 1) arthritis; and 2) 
at least some limitation of motion.  However, while arthritis 
is present, as noted above, the veteran has no limitation of 
motion of either knee.  He is therefore not entitled to the 
additional 10 percent for each knee under DC 5003.  

The Board notes that the VA examiner has indicated the 
presence of "excruciating pain" on full extension of the 
knees.  The Board notes that, since the veteran's left and 
right knee disabilities are evaluated under DC 5257, which 
are not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45, with respect to pain, do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11, (1996).  

For the reasons provided above, the Board finds that the 
preponderance of the evidence is against evaluations in 
excess of 10 percent for chondromalacia of both the left and 
the right knees.  Accordingly, the veteran's claims for both 
knees are denied. 

II.  Restoration of a 60 Percent Evaluation for a Back 
Disability

Service connection for status post partial hemilaminectomy 
and diskectomy, L4 with degenerative joint disease, lumbar 
spine, secondary to service-connected chondromalacia of the 
left and right knees, was granted by the RO in October 1996.  
A 60 percent evaluation was assigned, effective July 1996.  
The decision was based on a September 1996 VA examination 
report that contained a medical opinion that the veteran's 
service-connected bilateral knee disabilities contributed to 
the veteran's back disorder incurred at work.

The veteran received another VA examination in June 1997.  
The examiner commented that "the back condition is 
exacerbated mildly to moderately by the patient's knee 
affliction." 

In a rating decision dated in September 1997, the RO 
adjudicated the issue of whether the October 1996 grant of 
service connection for the veteran's back disability 
constituted clear and unmistakable error (CUE).  After a 
review of all the evidence, the RO determined that there was 
no CUE in granting service connection, but that the 60 
percent evaluation assigned had been too high, based on the 
medical evidence.  The RO therefore proposed reducing the 
evaluation for status post partial hemilaminectomy and 
diskectomy, L4 with degenerative joint disease, lumbar spine, 
from 60 percent to 10 percent.  The veteran was notified of 
the proposed reduction that same month, and of his rights to 
a predetermination hearing and to submit additional evidence.  
In November 1997, the RO carried through the proposed 
reduction, assigning a 10 percent evaluation, effective 
February 1998.  

At a personal hearing in April 1998, the veteran argued that 
he felt that the rating reduction was incorrect because there 
had been no improvement in his back disorder, and that his 
physicians had indicated to him that as he grew older, his 
condition would only deteriorate.  He stated further that his 
back disability was "totally related" to his bilateral 
service-connected knee disabilities "because of the 
inability to lift properly."  He stated that he last worked 
in 1985 as a metal processor and that he could no longer work 
due to his back.  He explained that his job for a number of 
years after service involved repeatedly lifting heavy loads, 
"50 lb. bags, 200 an hour," and that, because of his knees, 
he could not squat to lift, but instead had to bend at the 
waist, harming his back.  In describing his work injury, he 
argued that it was not particularly severe, but was just a 
"twisting motion," "not an injurious jerk.  It was a turn 
or a reflex," and that, had his back not been weakened by 
"nine years of lifting every day, . . . my back probably 
would've been stronger and would have sustained [sic] the 
injury."

The veteran testified further that his treating physicians 
wanted to conduct additional back surgery but that he had 
refused.  He denied wearing a back brace, although one had 
been prescribed, stating that, rather than try to wear 
something that would "cover" or "falsify" the pain, he 
preferred to just stop doing whatever he was doing that 
caused the back pain. The veterans' wife testified that in 
the two years she had been married to the veteran, his back 
had gotten worse.  She stated that due to his knees and back, 
she had to help him put on his shoes and socks.   

When the RO reduced the rating for the veteran's low back 
disability from 60 percent to 10 percent in November 1997, 
the former evaluation had been in effect for less than 5 
years.  Therefore, the provisions of 38 C.F.R. § 3.344, which 
requires that sustained improvement be shown, are not for 
application.  Smith v. Brown, 5 Vet. App. 335, 339 (1993).  
The Board also notes that the RO's reduction of the veteran's 
60 percent rating satisfied the procedural requirements of 
38 C.F.R. § 3.105(e).  However, in all reduction cases, 
regardless of whether the rating has been in effect for 5 
years or more, a reduction must be based on the entire 
history and on an actual change in condition, not just a 
change in the standards of the examination.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.13; Brown v. Brown, 5 Vet. App. 413, 
420-21 (1993) (quoting Schafrath v. Derwinski, 1 Vet. App. 
589, 594-95 (1991)).  Thus, even though the veteran's 60 
percent rating had been in effect for less than 5 years and 
the provisions of 38 C.F.R. § 3.344 do not apply, in any 
rating reduction case, it must be determined that an 
improvement in a disability had occurred and also that the 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  Brown, supra.      

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293, a 60 
percent evaluation is warranted for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief.  A 40 percent evaluation is warranted 
for severe symptoms, manifested by recurring attacks with 
intermittent relief.  Moderate symptoms, with recurring 
attacks, warrant a 20 percent evaluation, and mild symptoms, 
a 10 percent evaluation.  

The September 1996 VA examination report noted that the 
veteran reported that he suffered a back injury at work in 
1985.  He had two diskectomies in the next few years, with no 
relief.  The examiner commented that there was medical 
evidence of disk disease, with deteriorated or ruptured or 
bulging disks at L2-3 and/or L5-S1.  Straight leg raise 
testing caused back pain at 45 degrees, sensation in the 
lower extremities was intact, and he had good toe strength.  
The veteran complained of pain radiating into his hip, and 
into his lower extremities, with exertion.  Pain was "more 
likely" to radiate down the right leg than the left.  He had 
moderate scoliosis, and could toe, heel, and tandem walk 
well.  

Flexion was to 45 degrees, extension was to 15 degrees, 
lateral flexion was to 20 degrees bilaterally, and rotation 
was to 30 degrees bilaterally, with "more pain" on the 
right.  The examiner further commented that "forward and 
backward bending are especially painful."  There was no 
evidence of neurological involvement.  X-rays showed 
degenerative osteoarthritic changes in the lower lumbar 
spine, with narrowing of the posterior aspect of the fifth 
lumbar vertebrae and first sacral segment.  The veteran was 
diagnosed with chronic low back pain, severe disk disease, 
and moderately severe osteoarthritis.  The examiner stated 
the veteran "did have injury [sic] prior to his first 
surgery, but it is this examiner's opinion that his back pain 
is related to, and aggravated by his [service-connected] 
bilateral knee condition."

The June 1997 VA examination report noted that the veteran 
complained of low back pain in "mid-line lumbo-sacral 
pattern," exacerbated by walking and sitting and relieved by 
changing position.  The examiner reported that the veteran 
felt that his service-connected bilateral knee condition had 
exacerbated his work-related back disorder because when 
lifting objects, he was unable to protect his back by 
squatting.  There was a mild loss of lumbar lordosis, no 
fixed deformity, and the veteran experienced mild spasm 
bilaterally in the paravertebral muscles of the lumbar spine.  
The examiner commented that the veteran could flex so that 
his fingertips reached "to within 20 inches of the floor," 
which he described as limited flexion.  In addition, he 
experienced "considerable pain" on flexion.  Extension was 
to 5 degrees, with evidence of pain, lateral flexion was to 
10 degrees bilaterally, and rotation was to 15 degrees, 
bilaterally.  The examiner indicated that there were no lower 
extremity symptoms indicative of neurological involvement.  
However, X-ray examination and magnetic resonance imaging 
revealed nerve root "compromise" at S1 on the right.  The 
diagnosis was lumbar spondylosis with herniated nucleus 
pulposus of L5-S1, with nerve root impingement at S1 on the 
right.  

The examiner commented that "the connection [between the 
service-connected bilateral knee condition and] his lower 
back condition is tenuous.  I'm sure his knee condition did 
exacerbate the lower back pain - however it did not 
precipitate this.  His herniated nucleus pulposus was the 
result of a specific episode in 1985.  His knee condition did 
limit his ability to squat which translates to increased 
stress on his lower back."  In an August 1997 addendum, the 
examiner commented further that, based on a review of the 
medical evidence in the claims file, "[i]t is estimated that 
the patient's knee condition accounts for ten percent of the 
affliction of the patient's back.  That is, ten percent of 
the back manifestation reflects the patient's service-
connected knee disorder[s]."  

Following a careful review of all the evidence, the Board 
finds that the preponderance of the evidence shows that, 
while no improvement in the veteran's back disability has 
occurred, the most recent VA examination report reveals that 
the portion of the disability attributable to his service-
connected disabilities constitutes no more than mild 
intervertebral disc syndrome.  In this regard, the Board 
notes that the VA examiner found that the veteran's herniated 
nucleus pulposus was the result of a specific work injury and 
that only 10 percent of the veteran's back symptoms were due 
to the veteran's service-connected bilateral knee 
disabilities."  While the veteran maintains that his back 
disability is wholly due to his knee disabilities, the Board 
notes that as a layperson, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical relationship.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board finds that preponderance of the 
evidence supports the November 1997 reduction in the 
evaluation for status post partial hemilaminectomy and 
diskectomy, L4 with degenerative joint disease, lumbar spine, 
from 60 percent to 10 percent.

III.  Claim for TDIU

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided, that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. §§ 
3.341(a), 4.19.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran currently is service connected for chondromalacia 
of the left knee, chondromalacia of the right knee, and for 
status post partial hemilaminectomy and diskectomy, L4 with 
degenerative joint disease, lumbar spine, each evaluated as 
10 percent disabling.  For the reasons stated above, the 
Board is satisfied that the veteran's disabilities are 
correctly evaluated for purposes of determining whether 
unemployability exists.  His disabilities are assigned the 
maximum evaluations justified under the rating schedule, and 
his overall disability picture does not entitle him to a 
combined schedular evaluation higher than the 30 percent 
currently in effect.  In light of the foregoing, the veteran 
fails to satisfy the minimum percentage requirements for 
individual unemployability under 38 C.F.R. § 4.16(a), as he 
does not have one disability ratable at 60 percent or more, 
nor does he have one disability rated at 40 percent or more, 
with sufficient additional disability to bring the total to 
70 percent or more.

That notwithstanding, it is the established policy of the VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  The rating board is to include in its submission a 
full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and factors having a bearing on the issue.  38 
C.F.R. § 4.16(b).

In this case, the RO denied consideration of the veteran's 
TDIU claim on an extraschedular basis on the grounds that 
there were no unusual or exceptional factors or circumstances 
associated with the veteran's disablement.  The United States 
Court of Appeals for Veterans Claims (the Court) clarified in 
Bagwell v. Brown, 9 Vet. App. 157 (1996), that the Board was 
not precluded from affirming an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)(1).  Accordingly, the Board finds that the 
evidentiary record does not permit a conclusion that there 
were any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.

According to an April 1995 decision by the Social Security 
Administration (SSA), the veteran has obtained a General 
Educational Development Certificate and his work history has 
been that of a "metal processor."  The veteran has been 
disabled, as defined by SSA, since January 1992 due to "a 
back condition and problems with both knees."  As noted 
above, however, a VA physician has opined that only "ten 
percent of the back manifestation reflects the patient's 
service-connected knee disorder[s]."  The SSA decision 
indicated that the veteran sustained a work-related back 
injury in April 1985.  Thus the evidence indicates that the 
preponderance of the veteran's work impairment is not due to 
service-connected factors.  Furthermore, the veteran is not 
shown to require frequent hospitalization or an inordinate 
quantity of medication for his service-connected 
disabilities.  The evidence indicates that the veteran's 
treatment for his knees and back are on an outpatient basis.  

Based on the foregoing, and especially in view of the fact 
that there does not appear to be any medical opinion of 
record which relates that the veteran's back disability is 
more than minimally due to his service-connected knee 
disabilities, and further that the veteran is unemployable 
due to his service-connected back and knee disabilities, the 
Board concludes that these disabilities, when evaluated in 
association with his educational attainment and occupational 
background, are not shown to preclude a variety of 
substantially gainful employment.  Accordingly, the veteran 
is not entitled to a total disability evaluation based on 
individual unemployability.





ORDER

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia, left knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia, right knee is denied.

As the reduction in the 60 percent evaluation for status post 
partial hemilaminectomy and diskectomy, L4 with degenerative 
joint disease, lumbar spine, was warranted, the appeal is 
denied.

Entitlement to TDIU is denied.





		
	WARREN W. RICE, JR.  
	Member, Board of Veterans' Appeals



 

